DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/659,251, filed 04/18/2018, is acknowledged.
Withdrawn Objections/Rejections
The objection of claim 6 is withdrawn in view of Applicants’ arguments (on page 6) and/or amendments. 
The rejection of claims 1-9 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s arguments (on page 6) and/or amendments.
Response to Arguments
Applicant’s arguments filed 11/16/2021 regarding claim rejections under 35 U.S.C. 102 and 103 have been fully considered.
Applicant argues (on pages 7-10) that Boernert does not teach the three MR data acquisitions as first, second and third imaging protocol as a function of the validation of each previous MR imaging data as claimed in independent claim 1, 10 and 18.
In response, the examiner has reconsidered the teaching of Boernert as directed to the conventional processes with the acquisition of MR data with scout imaging data at low resolution for a generic anatomical imaging analysis followed with a second MR data acquisition with a scout imaging data at higher resolution to validate the presence of pathology to the final diagnostic MR imaging data (p.9 2nd ¶) reading on the claimed limitations of the independent claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claims 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016).
Regarding claim 1, Garb teaches a method for automated image acquisition of a patient using a magnetic resonance imaging system (Title and abstract with Figs. 1-2 with the method comprising: acquiring, by the magnetic resonance imaging system, first MR data using a first imaging protocol (Fig.2 and [0032] step 230 “at 230 the MRI scanner 102 performs the attribute scout scans defined by the scan protocol specified at 210”) with the “scout image” being acquired as first MR data using a first imaging protocol, the method using a processor ([0051] “Each computing device 502 includes one or more processors 504 coupled to a storage device 506, network interface 512, and I/O devices 514. In some embodiments, a computing device 502 may implement the functionality of more than one component of the system 100”)..
Additionally, Garb teaches that the session is analyzing the scout image for selecting parameters for diagnostic scan (Fig.2 and [0033]-[0034] step 240-250) in order to perform a MR diagnostic to be executed by the magnetic resonance scanner as diagnostic scan (Fig.2 and [0035] step 260 “perform diagnostic scan) therefore teaching validating, by the processor, the first MR data and ordering, by the processor, a second imaging protocol as a function of the validation of the first MR data and acquiring, by the magnetic resonance imaging system, second MR data using the second imaging protocol; validating, by the processor, the second MR data.
Garb teaches also the analysis of the diagnostic scan (Fig. 2 and [0039] step 270) leading to modifying the sequences for a new diagnostic MR data scan (Fig.2 step 280 towards new step 260) or to a follow-up to the analysis with additional MR imaging sequences (Fig.2 step 290) to perform new additional MR diagnostic scans(Fig.2 and [0043] step 292) therefore teaching therefore teaching ordering, by the processor, a third imaging protocol as a function of the validation of the first MR data and the second MR data.

Regarding the dependent claims 2, 4, 5, 7, all the elements of these claims are instantly disclosed by Garb.

Regarding claim 4, Garb teaches the diagnostic imaging including the second imaging protocol comprises a plurality of sequences ([0037] with at least two sequences “The data from these two sequences are then analyzed to calculate values of PD, T1 and T2 at each voxel in the imaged volume”) with the subsequent imaging protocols providing additional sequences (Fig.2).
Regarding claim 5, as discussed for claim 4, Garb teaches each of the plurality of sequences are performed and analyzed and validated (Fig.2 and [0043] “If it is determined that additional scans should be performed, these additional scans can be performed at step 292 by initiating the scan”) to perform additional sequences for additional diagnostic scans (Fig. 2 step 292) therefore teaching each of the plurality of sequences are performed and validated prior to a subsequent sequence of the plurality of sequences is performed.
Regarding claim 7, Garb teaches the determination of the image quality criteria for validating the imaging data using the registration ([0041] “Detecting background signal above the noise level may be used as one criterion for identifying corrupted scans. The background of an image can be identified using a registration technique to a suitable template”) wherein registration is reading on alignment of images therefore teaching validating the second MR data comprises: validating an alignment of the second MR data as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) as applied to claims 1, 2, 4, 5, 7, and further in view of Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008).
Garb teaches a method as set forth above.
Garb does not specifically teach identifying, by the processor, an acquisition matrix in the first MR data; and checking, by the processor, that a geometry of the second MR data is correct against acquisition matrix as in claim 6.
However, Boernert teaches within the same field of endeavor of diagnostic imaging with MRI system (Title and abstract with Figs. 1-2 with automated image scout acquisition for automated scan planning ASP, and claims 1-5) the acquisition of scout MRI imaging data (p.1 3rd ¶ “Conventionally, a subject to be diagnosed for a suspected pathology is loaded into a magnetic resonance scanner. A scout image of the relevant general anatomical area is acquired, wherein p.3 1st ¶ within “a session planner configured to construct a pathology specific and subject specific magnetic resonance imaging session plan based on a magnetic resonance scout image of a st ¶ “the magnetic resonance scout image planner 14 via the user interface 26 to select an appropriate slice for the magnetic resonance scout image acquisition and potentially also for the high resolution scans to be performed for final diagnosis, that is likely to intersect the tumorous feature”) teaching therefore identifying, by the processor, an acquisition matrix in the first MR data (selection of the slice in scout); and checking, by the processor, that a geometry of the second MR data is correct the against acquisition matrix (the same slice used for final diagnosis of the high resolution MRI scans by intersecting the targeted tumour).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb with identifying, by the processor, an acquisition matrix in the first MR data; and checking, by the processor, that a geometry of the second MR data is correct against acquisition matrix, since one of ordinary skill in the art would recognize that selecting the optimal slice in space from the scout imaging data was known in the art as taught by Boernert. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garb and Boernert both teach medical image analysis for MR images for diagnostics using preliminary scout imaging data. The motivation would have been to ideally provide optimal focusing imaging data related to targeted tumour, as suggested by Boernert (p.5 1st ¶).

Regarding claim 10, Garb teaches a method for automated medical image acquisition of a patient (Title and abstract with Figs. 1-2 with automated image scout acquisition for automated scan planning), the method comprising: acquiring, by a magnetic resonance imaging system, first MR data using a scout acquisition sequence (Fig.2 and [0032] step a processor ([0051] “Each computing device 502 includes one or more processors 504 coupled to a storage device 506, network interface 512, and I/O devices 514. In some embodiments, a computing device 502 may implement the functionality of more than one component of the system 100”); [...detecting, by a processor, landmarks in the first MR data; identifying, by the processor, abnormal regions in the first MR data...];
Additionally, Garb teaches that the session is analyzing the scout image for selecting parameters for diagnostic scan (Fig.2 and [0033]-[0034] step 240-250) in order to perform a MR diagnostic to be executed by the magnetic resonance scanner as diagnostic scan (Fig.2 and [0035] step 260 “perform diagnostic scan) therefore teaching determining, by the processor, an abbreviated acquisition protocol [...as a function of the identified landmarks and identified abnormal regions...]; acquiring, by the magnetic resonance imaging system, second MR data using the abbreviated acquisition protocol.
Additionally, Garb teaches the detection of abnormality signal as related to lesions or tumours after the initial diagnostic imaging data analysis ([0043] “The data resulting from the initial attribute scout scans or the diagnostic scan also may be analyzed at 290 to determine whether additional diagnostic scanning sequences should be performed.... One example is using automated image segmentation to detect signal abnormalities that could represent a lesion or tumor. In this case, to augment conventional MRI sequences, a contrast-enhanced MRI acquisition may be suggested...”) therefore teaching identifying, by the processor, anomalies in the second MR data in order to direct to additional sequences for diagnostic imaging data.
Garb teaches also the analysis of the diagnostic scan (Fig. 2 and [0039] step 270) leading to modifying the sequences for a new diagnostic MR data scan (Fig.2 step 280 towards new step 260) or to a follow-up to the analysis with additional MR imaging sequences (Fig.2 step 290) to perform new additional MR diagnostic scans(Fig.2 and [0043] step 292) therefore teaching  determining, by the processor, one or more additional acquisition sequences as a function of the identified anomalies; and performing, by the magnetic resonance imaging system, the one or more additional acquisition sequences.
Garb does not specifically teach detecting, by a processor, landmarks in the first MR data; identifying, by the processor, abnormal regions in the first MR data and determining, by the processor, an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions as in claim 10. 
Boernert teaches within the same field of endeavor of diagnostic imaging with MRI system (Title and abstract with Figs. 1-2 with automated image scout acquisition for automated scan planning ASP, and claims 1-5) detecting, by a processor, landmarks in the first MR data (p.5 last line to p.6 1st ¶ “Some suitable landmark-based techniques for deriving the normal subject model 34 from such previous imaging and for correlating scout images with such landmark-based models are described” wherein “magnetic resonance data from normal subjects are used in generating the landmarks of the normal subject database 34 whereas magnetic resonance data from one or more subjects (or the present subject) having the pathology of 5 interest are used in generating the landmarks or landmark deviation or distortion information”); and determining, by the processor, an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions (claims 1-5 “electronically planning a magnetic resonance imaging session (40) relating to the suspected pathology based on the identified information relating to the suspected pathology”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb with detecting, by a processor, landmarks in the first MR data; identifying, by the processor, abnormal regions in the first MR data and determining, by the processor, an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions, since one of ordinary skill in the art would recognize that analyzing MRI scout imaging for identifying landmarks of the anatomy of the patient st ¶).

Regarding the dependent claims 11, 17, all the elements of these claims are instantly disclosed by Garb and Boernert.
Regarding claim 11, Grab teaches validating the scout acquisition sequence prior to determining the abbreviated acquisition protocol (Fig.2 with step 240 and 250 for analyzing the scout imaging data and optimizing the parameters for the following diagnostic scan or second imaging scan).
Regarding claim 17, Garb teaches the abbreviated acquisition protocol comprises a plurality of sequences as the second imaging protocol comprises a plurality of sequences ([0037] with at least two sequences “The data from these two sequences are then analyzed to calculate values of PD, T1 and T2 at each voxel in the imaged volume”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) as applied to claims 1, 2, 4, 5, 7 and further in view of Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008) Ghesu et al. (2016 MICCAI 2016 III LNCS 9902:229-237; Pub.Date 2016) and in view of Ok et al. (2012 2nd Joint 3DIM/3DPVT Conf. Proceed. 2012:128-135; Pub.Date 2012)
Garb teaches a method as set forth above.
Garb does no teach specifically detecting, by the processor, landmarks in the first MR data using a network trained using deep reinforcement learning techniques; scoring, by the processor, 
However, as discussed for claim 10, Boernert teaches also that the identification of specific features or landmarks within the scout or first MRI image is done by correlation with previously stored characteristic images from normal or pathologic images for patients (p.5 last line to p.6 first two lines “Some suitable landmark-based techniques for deriving the normal subject model 34 from such previous imaging and for correlating scout images with such landmark-based models are described” and similarly for pathology conditions p.6 2nd ¶ “In similar fashion, a suitable pathology model is selected from a database of stored pathology models 36 “).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb with detecting, by a processor, landmarks in the first MR data; identifying, by the processor, abnormal regions in the first MR data and determining, by the processor, an abbreviated acquisition protocol as a function of the identified landmarks and identified abnormal regions, since one of ordinary skill in the art would recognize that analyzing MRI scout imaging for identifying landmarks of the anatomy of the patient and for identifying lesions and tumours was known in the art as taught by Boernert. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garb and Boernert both teach medical image analysis for MR images for diagnostics using preliminary scout imaging data. The motivation would have been to ideally provide optimal focusing imaging data related to targeted tumour, as suggested by Boernert (p.5 1st ¶).
Additionally, Garb and Boernert do not specifically teach detecting, by the processor, landmarks in the first MR data using a network trained using deep reinforcement learning techniques; scoring, by the processor, the landmark detection; and validating, by the processor, the first MR data when the score exceeds a predefined threshold as in claim 3.
τ , to balance precision and recall”) therefore to validate the identification/classification of the landmarks.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb and Boernert with detecting, by the processor, landmarks in the first MR data using a network trained using deep reinforcement learning techniques; scoring, by the processor, the landmark detection; and validating, by the processor, the first MR data when the score exceeds a predefined threshold, since one of ordinary skill in the art would recognize that using deep reinforcement learning techniques for the detection of specific anatomical landmarks was known in the art as taught by Ghesu and since using a score threshold for validating the identification of the landmarks within the reinforcement learning technique was also known in the art as taught by Ok. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ghesu and Boernert both teach medical image analysis for MR images while Ok teaches generic image .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) as applied to claims 1, 2, 4, 5, 7 and further in view of Rapalino et al. (2017 Magnetom Flash Neurology Edition 11/2017 p.6-9; Pub.Date 11/2017).
Garb teaches a method as set forth above. Additionally, Garb teaches the first MR imaging is a brain imaging ([0009] and [0022]) with the use of a plurality of sequences for successive diagnostic scans as discussed above, including FLAIR, T1 (Table 1 and [0022], [0037]).
Garb does not teach specifically displaying the third MR data as in claim 9. 
However, Rapalino teaches within the same field of endeavor of MRI imaging (Title and abstract) the use of “AutoAlign” algorithm within “GoBrain” (p.6 col.1 and 2 “GOBrain is a clinically validated diagnostic brain exam which takes 5 minutes1. It consists of five diagnostically-important MR brain protocols [1, 2] acquired with optimized pulse sequences. Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” from Siemens and p. 8 Appendix with localizer scout) validating the process of aligning the scout MRI mage with the “successive diagnostically-important MR brain protocols” with aligned slice, with therefore Rapalino teaching multiparameter MRI protocols with successive different sequences after scout image locator and AutoAlign application (Fig. 1) with the display of the second, third and fourth MR image after the scout image, therefore teaching displaying the third MR data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb with displaying the third MR data, since one of ordinary skill in the art would recognize that performing multiparametric imaging MRI diagnostically-important protocols with displaying each images from each protocol was known in .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) as applied to claims 1, 2, 4, 5, 7 and further in view of Rapalino et al. (2017 Magnetom Flash Neurology Edition 11/2017 p.6-9; Pub.Date 11/2017) and in view of Lu et al. (2015 Bio-Medical Materials and Engineering 26:S1315–S1324; Pub.Date 2015).
Garb teaches a method as set forth above. Additionally, Garb teaches the first MR imaging is a brain imaging ([0009] and [0022]) with the use of a plurality of sequences for successive diagnostic scans as discussed above, including FLAIR, T1 (Table 1 and [0022], [0037]).
Garb does not teach specifically the second imaging protocol includes at least T1w, , FLAIR, ADC, and TraceW sequences as in claim 8.
However, as discussed for claim 9 above, Rapalino teaches the application of multiparameter MRI protocols with displaying successive different sequences after scout image locator and AutoAlign application (Fig. 1) with the successive protocols including a T1w, T2w, axial DarkFluid/FLAIR and axial DWI and axial T*2w, without the ADC and TraceW. However, Lu teaches within the same field of endeavor for brain imaging with MRI, the characterization of the DWI protocols as performed by multiparameter analysis techniques including ADC and TraceW (p.S1317 ¶ 2.2. Image preprocessing with “The preprocessing steps of the raw DWI data include ... he three related parameters [14] required were obtained as follows: 1) Apparent Diffusion Coefficient (ADC) with equation (1); 2) Fractional Anisotropy (FA) with equation (2); and  3) Trace-
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb wherein the second imaging protocol includes at least T1w, , FLAIR, ADC, and TraceW sequences, since one of ordinary skill in the art would recognize that performing multiparametric imaging MRI diagnostically-important protocols such as T1w, FLAIR and DWI protocols was known in the art as taught by Rapalino and since DWI protocols were known to be performed for the determination of parameters according to at least ADC and to TraceW. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Lu, Rapalino and Garb teach medical image analysis for MR images for the brain. The motivation would have been to ideally provide a complete assessment of the state of the brain of the patient using multi-parameter protocols, as suggested by Rapalino (Fig. 1 and p.6 col.1 and 2 and p.8 Appendix) and directed particularly to brain gliomas, as suggested by Lu (p.1317 last ¶ and Fig. 1).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) in view of Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008) as applied to claim 10, 11, 17, and further in view of Ghesu et al. (2016 MICCAI 2016 III LNCS 9902:229-237; Pub.Date 2016).
Garb and Boernert teach a method as set forth above with Boernert teaching that the identification of specific features or landmarks within the scout or first MRI image is done by correlation with previously stored characteristic images from normal or pathologic images for patients (p.5 last line to p.6 first two lines “Some suitable landmark-based techniques for deriving nd ¶ “In similar fashion, a suitable pathology model is selected from a database of stored pathology models 36 “).
Garb and Boernert do not specifically teach identifying landmarks using a deep reinforcement trained agent as in claim 12.
Garb and Boernert do not specifically teach the scout acquisition sequence comprises a 2mm isotropic resolution sequence as in claim 16.
However, regarding claim 12, Ghesu teaches within the same field of endeavor of imaging analysis (Title and abstract) the detection of specific anatomical landmarks in medical images such as MR images using reinforcement learning (Title, abstract “The method combines the advantages of behavior learning achieved through reinforcement learning with effective hierarchical feature extraction achieved through deep learning”) with using network (Fig. 1 “deep neural net” and p.230 last ¶ “the deep convolutional neural network (CNN) represents a powerful representation learning mechanism”) with the creation of an artificial agent for managing the detection, therefore teaching identifying landmarks using deep reinforcement trained agent.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb and Boernert with identifying landmarks using deep reinforcement trained agent, since one of ordinary skill in the art would recognize that using deep reinforcement learning techniques for the detection of specific anatomical landmarks with the creation of an artificial agent for managing the analysis was known in the art as taught by Ghesu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ghesu and Boernert both teach medical image analysis for MR images. The motivation would have been to ideally provide outperforming approaches for the detection of landmarks in medical images as suggested by Ghesu (abstract).
rd ¶ “In terms of preprocessing we resample the images to isotropic resolution, 2mm in 2D) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Boernert with the scout acquisition sequence comprises a 2mm isotropic resolution sequence, since one of ordinary skill in the art would recognize that performing the analysis within sampling images to isotropic resolution of 2mm was known in the art as taught by Ghesu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ghesu and Boernert both teach medical image analysis for MR images. The motivation would have been to ideally provide outperforming approaches for the detection of landmarks in medical images as suggested by Ghesu (abstract and conclusion).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) in view of Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008) as applied to claims 10, 11, 17,  and further in view of Ghesu et al. (2016 MICCAI 2016 III LNCS 9902:229-237; Pub.Date 2016) in view of Comaniciu et al. (USPN 20180078313 A1; Pub.Date 03/22/2018; Fil.Date 07/05/2017). 
Garb and Boernert teach a method as set forth above.
Garb and Boernert do not specifically teach segmenting the first MR data using a network trained using an adversarial process; inputting the segmented first MR data into a variable autoencoder network; and identifying regions in the segmented first MR data with reconstruction errors higher than a predefined threshold as abnormal as in claim 13. 
However, as discussed above, Ghesu teaches the segmentation as essential for the real-time machine learning (p.229 with ¶ Introduction and Fig. 1 deep neural net) for “a robust detection and tracking of the anatomy of the patient, with a deep-learning-driven behavior policy encoding using an adversarial process...] and inputting the segmented first MR data into a variable  an automatic encoder for the correct solution” and therefore teaching inputting the segmented first MR data into a variable autoencoder network for the determination of the landmarks (Fig.1 Deep Neural Net).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb and Boernert with segmenting the first MR data (scout image) using a network trained and inputting the segmented first MR data into a variable autoencoder network, since one of ordinary skill in the art would recognize that using deep reinforcement learning techniques with a deep neural network  for the detection of specific anatomical landmarks with the creation of an artificial agent for managing the analysis was known in the art as taught by Ghesu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ghesu and Boernert both teach medical image analysis for MR images. The motivation would have been to ideally provide outperforming approaches for the detection of landmarks in medical images as suggested by Ghesu (abstract).
Garb, Boernert and Ghesu do not teach specifically a network trained using adversarial process and identifying regions in the segmented first MR data with reconstruction errors higher than a predefined threshold as abnormal.
However, Comaniciu teaches within the same field of endeavor of medical imaging for diagnosis (Title and abstract) the use of classifiers and their design for the detection of an organ like the liver and segmentation of the liver and its structures using deep adversarial architecture ([0030]) for the purpose of improving the segmentation attached ot the target, therefore reading on. a network trained using adversarial process and identifying regions in the segmented first MR data. Additionally, Comaniciu teaches a corrective analysis based on error correcting code ([0030]) wherein Comaniciu is identifying regions in the segmented first MR data with 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb, Boernert and Ghesu with a network trained using adversarial process and identifying regions in the segmented first MR data with reconstruction errors higher than a predefined threshold as abnormal, since one of ordinary skill in the art would recognize that using deep neural network with adversarial process for anatomical landmarks detection and segmentation was known in the art and since analyzing to determine the presence of abnormalities via excess of measured errors exceeding two times the size of the standard deviation was also known in the art as taught by Comaniciu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Comaniciu and Boernert both teach medical image analysis for MR images. The motivation would have been to ideally provide improvement in segmenting organs and potentially the connected structures of the organ such as liver as suggested by Comaniciu ([0030]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) in view of Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008) as applied to claims 10, 11, 17,  and further in view of Hashemi et al. (2018 arXiv:1803:11078v1 8 pages; Pub.Date 03/28/2018).
Garb and Boernert teach a method as set forth above.
Garb and Boernert do not specifically teach specifically anomalies in the second MR data are identified using a trained dense network as in claim 14.
th ¶).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb and Boernert wherein anomalies in the second MR data are identified using a trained dense network, since one of ordinary skill in the art would recognize that using densely connected network trained on FLAIR image data was known in the art as taught by Hashemi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hashemi and Boernert both teach medical image analysis for MR images. The motivation would have been to ideally provide better segmentation of lesions for MS, as suggested by Hashemi (abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) in view of Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008) as applied to claims 10, 11, 17,  and further in view of Gillies et al. (USPN 20170071496 A1; Pub.Date 03/16/2017; Fil.Date 03/10/2015).
Garb and Boernert teach a method as set forth above.
Garb and Boernert do not teach specifically identifying a pathological condition using a pathology classifier trained using machine learning to input one or more anomalies and output the pathological condition as in claim 15.
However, Gillies teaches within the same field of endeavor of MRI imaging and analysis (Title and abstract) the successive MRI imaging sequences to identify different habitats for different types of pathology for the brain (Fig.28 and [0042]) wherein the habitats are determined with classifier ([0092] “these sub-regions have been classified as "habitats") trained machine 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb and Boernert wherein specifically identifying a pathological condition using a pathology classifier trained using machine learning to input one or more anomalies and output the pathological condition, since one of ordinary skill in the art would recognize that using successive changes of MRI modalities or sequences for refining the “volume of interest” or “habitat” via a classifier for a particular pathological condition of the brain  was known in the art as taught by Gillies. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Gillies and Boernert both teach medical image analysis for MR images while Ok teaches generic image analysis. The motivation would have been to ideally provide a structured approach to refine the volume of interest for better and faster analysis for each of the pathological conditions as suggested by Gillies ([0042]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) in view of Machii et al. (USPN 20160109546 A1; Pub.Date 04/21/2016; Fil.Date 12/14/2015).
Regarding claim 18, Garb teaches the use of an MRI apparatus (Fig. 1 and [0007] MR scanner) with a method for automated medical image acquisition of a patient (Title and abstract with Figs. 1-2 with automated image scout acquisition for automated scan planning) therefore a system for automated medical image acquisition of a patient. Garb teaches also the system comprising: a magnetic resonance imaging device configured to acquire first MR data using a first imaging protocol (Fig.2 and [0032] step 230 “at 230 the MRI scanner 102 performs and second MR data using a second imaging protocol (the session is analyzing the scout image for selecting parameters for diagnostic scan (Fig.2 and [0033]-[0034] step 240-250) in order to perform a MR diagnostic to be executed by the magnetic resonance scanner as diagnostic scan (Fig.2 and [0035] step 260 “perform diagnostic scan) therefore teaching); a memory configured to store [...the first MR data and...] second MR data ([0056] with data generically stored in memory “Data may be stored in a single storage medium or distributed through multiple storage mediums, and may reside in a single database or multiple databases (or other data storage techniques)”); and272018P08672US01 a control unit  (a processor ([0051] “Each computing device 502 includes one or more processors 504 coupled to a storage device 506, network interface 512, and I/O devices 514. In some embodiments, a computing device 502 may implement the functionality of more than one component of the system 100”) configured to validate the first MR data, order the second imaging protocol as a function of the validation of the first MR data, validate the second MR data, and order a third imaging protocol as a function of the validation of the first MR data and second MR data  with Garb teaching that the session is analyzing the scout image for selecting parameters for diagnostic scan (Fig.2 and [0033]-[0034] step 240-250) in order to perform a MR diagnostic to be executed by the magnetic resonance scanner as diagnostic scan (Fig.2 and [0035] step 260 “perform diagnostic scan) therefore teaching validating, by the processor, the first MR data and ordering, by the processor, a second imaging protocol as a function of the validation of the first MR data and acquiring, by the magnetic resonance imaging system, second MR data using the second imaging protocol; validating, by the processor, the second MR data and wherein Garb teaches also the analysis of the diagnostic scan (Fig. 2 and [0039] step 270) leading to modifying the sequences for a new diagnostic MR data scan (Fig.2 step 280 towards new step 260) or to a follow-up to the analysis with additional MR imaging sequences (Fig.2 step 290) to perform new additional MR diagnostic scans(Fig.2 and [0043] step  ordering, by the processor, a third imaging protocol as a function of the validation of the first MR data and the second MR data.
Garb does not teach specifically storing the first MR data in memory as in claim 18.
However, Machii teaches within the same field of endeavor of MR imaging and analysis (Title and abstract) the common practice of storing the MR scout image data in a memory with the acquisition of the scout image data ([0194] and the reconstruction image data are stored in memory ([0199] “stores the reconstructed image data in the memory circuitry 76”) in order to be able to recall the data for display or additional use or for storing the image data of the scout images in memory ([0200]).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb with storing the first MR data in memory, since one of ordinary skill in the art would recognize that storing scout image data in memory was conventional and known in the art as taught by Machii. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Machii and Garb both teach medical image analysis for MR images. The motivation would have been to ideally provide access to the scout image data for display or for additional analysis or comparison as suggested by Machii ([0200]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) in view of Machii et al. (USPN 20160109546 A1; Pub.Date 04/21/2016; Fil.Date 12/14/2015) as applied to claim 18 and further in view Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008).
Garb and Machii teach a method as set forth above.
Garb and Machii do not teach specifically to detect anomalies in the first MR data and generate the second image protocol as a function of the detected anomalies. 
nd ¶ “a suitable pathology model is selected from a database of stored pathology models 36. The stored pathology model 36 suitably stores landmarks associated with the suspected pathology, and/or stores a distortion or deviation due to the 20 suspected pathology of the normal landmarks of the normal subject model 34. Such pathology-specific landmarks or landmark adjustments enable more accurate geometrical planning than is typically achieved using the normal subject model alone” therefore teaching the detection of abnormalities within the scout image) and generate the second image protocol as a function of the detected anomalies (claims 1-5 “electronically performing or adjusting geometric planning (60) based on the identified landmarks” and “electronically comparing the identified one or more landmarks with a pathology model (36) derived from one or more subjects having the suspected pathology”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Garb and Machii with to detect anomalies in the first MR data and generate the second image protocol as a function of the detected anomalies, since one of ordinary skill in the art would recognize that analyzing MRI scout imaging for identifying landmarks of the anatomy of the patient and for identifying lesions and tumours was known in the art as taught by Boernert. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Garb and Boernert both teach medical image analysis for MR images for diagnostics using preliminary scout imaging data. The motivation would have been to ideally provide optimal focusing imaging data related to targeted tumour, as suggested by Boernert (p.5 1st ¶).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Garb et al. (USPN 20170156630 A1; Pub.Date 06/08/2017; Fil.Date 12/08/2016) in view of Machii et al. (USPN 20160109546 A1; Pub.Date 04/21/2016; Fil.Date 12/14/2015) as applied to claim 18 and further in view Boernert et al. (WO2009050676 A1; Pub.Date 04/23/2009; Fil.Date 10/17/2008) and in view Rapalino et al. (2017 Magnetom Flash Neurology Edition 11/2017 p.6-9; Pub.Date 11/2017).
Garb and Machii teach a system-method as set forth above. Additionally, Garb teaches the first MR imaging is a brain imaging ([0009] and [0022]) with the use of a plurality of sequences for successive diagnostic scans as discussed above, including FLAIR, T1 (Table 1 and [0022], [0037]).
Garb and Machii do not teach specifically displaying the first and second MR data as in claim 20. 
However, Boernert teaches within the same field of endeavor the display of the MRI scout image/first MR data (p.7 3rd   “The clinical query information 24 can be provided by the radiologist or other medical personnel via the user interface 26 in various ways, such as based on the imaging request data or picked from a list generated on a display of the scout image 16 and non-MRI modality images as second image). Additionally, Rapalino teaches within the same field of endeavor of MRI imaging (Title and abstract) the use of “AutoAlign” algorithm within “GoBrain” (p.6 col.1 and 2 “GOBrain is a clinically validated diagnostic brain exam which takes 5 minutes1. It consists of five diagnostically-important MR brain protocols [1, 2] acquired with optimized pulse sequences. Integrated with individual anatomical landmark-based AutoAlign technology providing automatic slice positioning” from Siemens and p. 8 Appendix with localizer scout) validating the process of aligning the scout MRI mage with the “successive diagnostically-important MR brain protocols” with aligned slice, with therefore Rapalino teaching multiparameter MRI protocols with successive different sequences after scout image locator and AutoAlign application (Fig. 1) with the display of the second, third and fourth MR image after the scout image, therefore teaching displaying the third MR data as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793